


116 S664 IS: Protecting Workers’ Freedom to Organize Act
U.S. Senate
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 664
IN THE SENATE OF THE UNITED STATES

March 5, 2019
Mr. Brown (for himself, Mr. Booker, Mrs. Gillibrand, Ms. Smith, Mrs. Murray, Mr. Merkley, Ms. Baldwin, Mr. Sanders, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the National Labor Relations Act to clarify the requirements for meeting the definition of the term employee, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Protecting Workers’ Freedom to Organize Act.  2.Definitions under the National Labor Relations ActSection 2 of the National Labor Relations Act (29 U.S.C. 152) is amended— 
(1)in paragraph (3), by adding at the end the following: An individual performing any service shall be considered an employee (except as provided in the previous sentence) and not an independent contractor for purposes of this Act, unless— 
(A)the individual is free from control and direction in connection with the performance of the service, both under the contract for the performance of the service and in fact;  (B)the service is performed outside the usual course of the business of the employer; and 
(C)the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in the service performed.; and  (2)in paragraph (11)— 
(A)by inserting and for a majority of the individual's work time after interest of the employer;  (B)by striking assign,; and 
(C)by striking or responsibly to direct them,.  